—Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Starkey, J.), entered February 14, 1997, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the amended judgment is affirmed.
Upon remand by the Court of Appeals (see, People v Lowery, 88 NY2d 172), the Supreme Court properly determined that the People satisfied their burden of demonstrating that the defendant’s explanation for challenging the prospective juror in question was a pretext for racial discrimination (see, Batson v Kentucky, 476 US 79; People v Kern, 75 NY2d 638). Although defense counsel professed concern that the prospective juror’s neighborhood reflected a potential for bias against the defendant, counsel did not relate this concern to the facts of this case, and there is no objective evidence in the record to support counsel’s subjective impressions (see, People v Jones, 223 AD2d 559; People v Richie, 217 AD2d 84).
*595The defendant’s remaining contentions are without merit. Bracken, J. P., Ritter, Copertino and Florio, JJ., concur.